Citation Nr: 0630741	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  95-03 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for human immunodeficiency 
virus (HIV)-related illness with major depression, rated 30 
percent disabling from July 13, 1994, to April 10, 1997, and 
rated 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1986 to October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the veteran's 
disability rating to 30 percent for human immunodeficiency 
virus (HIV)-related illness.  The veteran appealed that 
decision.  In a June 1997 rating decision the RO increased 
his disability rating to 60 percent.  The Board remanded the 
case for additional development in January 2000 and in 
February 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified, generally, of the 
evidence not of record that was necessary to substantiate his 
claim and of which parties were expected to provide such 
evidence by correspondence dated in April 2003, September 
2003, and February 2005.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  Notice as to these additional 
matters was provided in April 2006.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the Board remanded the matter on appeal for 
additional development to include psychiatric and HIV-related 
illness examinations in February 2005.  The subsequent record 
shows the veteran was scheduled for examinations in 
October 2005, but that he failed to report.  No additional 
correspondence from the veteran was apparently received and 
no explanation was provided for his failure to report.  It is 
significant to note, however, that the veteran's service 
representative has requested the veteran be provided more 
time to respond as a result of his having been displaced from 
the New Orleans, Louisiana, area due to hurricane Katrina.  
VA treatment records dated in October 2005 show the veteran 
was living with friends on [redacted] after having been 
evacuated from New Orleans.  Although there is no evidence VA 
correspondence sent to the veteran was returned as 
undeliverable, it appears the RO and the VA Medical Center 
sent correspondence concerning the examinations in October 
2005 to different mailing addresses.  Therefore, the Board 
finds an additional effort is required to schedule the 
veteran for the necessary examinations, to include notice 
that his failure to attend without cause will result in the 
denial of his claim.

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, a 
claim for increase shall be denied without review of the 
evidence of record.  See 38 C.F.R. § 3.655 (2006).  

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has held, 
however, that VA's "duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining relevant evidence.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken 
to verify the veteran's present mailing 
address.  Thereafter, the veteran 
should be scheduled for VA psychiatric 
and HIV-related illness examinations to 
determine the nature and severity of 
his psychiatric disorder and HIV 
disability.  

All indicated tests and studies are to 
be performed.  Prior to the 
examinations, the claims folder must be 
made available to the examiners for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the various 
reports from the examiners

The psychiatrist is requested to 
provide an opinion concerning the 
severity of the veteran's major 
depressive disorder and to provide an 
opinion on what, if any, psychiatric 
manifestations of the diagnosed major 
depressive disorder are due to his 
service-connected HIV disease.  The 
interview should include information 
regarding social and occupational 
functioning.  The psychiatrist should 
provide a Global Assessment of 
Functioning (GAF) scale score, and 
indicate which of the following 
paragraphs (a, b, c, d, e, or f) best 
describes the veteran's mental state:

a.  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name.

b.  Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.

c.  Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short-and long- 
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationship.

d.  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), 
due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic 
sleep impairment, mild memory loss 
(such as forgetting names, directions, 
recent events).

e.  Occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication.

f.  A mental condition has been 
formally diagnosed, but symptoms are 
not severe enough either to interfere 
with occupational and social 
functioning or to require continuous 
medication.

The HIV-related illness examiner is 
requested to provide an opinion 
concerning the severity of the 
veteran's service-connected HIV-related 
illness.  Based on a review of the 
medical history and the physical 
examination, the examiner should 
indicate whether the veteran suffers 
from AIDS with recurrent opportunistic 
infections or with secondary diseases 
afflicting multiple body systems; 
whether he has an HIV-related illness 
with debility and progressive weight 
loss, without remission, or few or 
brief remissions; whether he manifests 
refractory constitutional symptoms, 
diarrhea, and pathological weight loss, 
or following development of AIDS-
related opportunistic infection or 
neoplasm for which it is the minimum 
rating.  The examiner should also 
comment on whether the veteran is 
taking approved medications.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown will result in 
the denial of his claim.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed.  All applicable laws and 
regulations should be considered, to 
include whether any separate ratings 
are warranted.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


